DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
The amendments filed January 19, 2020 have been entered.  Claims 1 and 10 have been amended.  Claims 1-4, 6, 8 and 10-16 are currently pending in the application. 
Applicant argues on pages 5-8 of Applicant’s remarks that the previously cited art of Rabbany in view of Michael, in the rejection under 35 U.S.C. 103, does not disclose, teach or suggest a backflap including a cushioning piece quilted within the fabric assisting in causing the backflap to pinch along the fold line when in the folded position of claim 1, and, on pages 8 and 9, that the previously cited art of Michael in view of Polenick does not sufficiently disclose, teach or suggest a cushioning piece quilted within the fabric adding structural depth to the backflap of claim 10.  However, a new rejection under 35 U.S.C. 103 has been entered with the cited art of Rabbany (US Publication No. 2015/0096122) in view of Michael (U.S. Patent No. 2012/0167307) and further in view of Delfs et al. (U.S. Patent No. 6,745,419), hereinafter referred to as Delfs, for claim 1, and Michael in view of Polenick (U.S. Publication No. 2015/0190002) and further in view of Delfs for claim 10, where Delfs is cited for the cushioning piece quilted within the fabric as discussed in the rejection of claims 1 and 10 below.  Additionally, Applicant argues that Michael does not sufficiently disclose the quilting fabric assisting in causing the backflap to pinch along the fold line when in the folded position; however, it is noted that it is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the In re Swinehart, 169 USPQ 226 (CCPA 1971).  As Michael and Delfs teach quilting fabric for use in a backflap as discussed in the rejection of claims 1 and 10 below, they would inherently teach the function of the quilting fabric assisting in causing the backflap to pinch along the fold line when in the folded position and adding structural depth to the backflap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbany (US Publication No. 2015/0096122) in view of Michael (U.S. Patent No. 2012/0167307) and further in view of Delfs et al. (U.S. Patent No. 6,745,419), hereinafter referred to as Delfs.
Regarding claim 1, Rabbany discloses a secure mattress casing 10 for securely enclosing a mattress (paragraph 0024), the secure mattress casing comprising:  a top portion configured to fit over a top portion of a mattress (see annotated figure 2 below); a bottom portion configured to fit over a bottom portion of the mattress (see annotated figure 2 below); one or more side portions configured to fit over one or more side portions of the mattress (see annotated figure 2 below); a sealing element 24 attached to at least one of the one or more side portions, and configured to open and close the secure mattress casing (Figure 1; paragraph 0024), the sealing element 24 having a terminal gap 16 at a terminal end of the sealing element 

    PNG
    media_image1.png
    304
    658
    media_image1.png
    Greyscale

Rabbany does not disclose the backflap including a quilting fabric, the quilting fabric assisting in causing the backflap to pinch along the fold line when in the folded position.
Michael teaches wherein the backflap 88 and 86 includes quilted fabric (Figure 4, paragraph 0047, which discloses quilted terrycloth), the quilted fabric assisting in causing the backflap to pinch along the fold line when in the folded position (where Michael teaches quilted terrycloth, paragraph 0047). 
and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.  Additionally, it is noted that it is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require Applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA 1971).
Additionally, Rabbany, as modified, does not explicitly disclose a cushioning piece quilted within the fabric.
Delfs teaches a cushioning piece 32 quilted within the fabric 30 (Figures 2 and 3, Col. 2, lines 28-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Rabbany, as modified, with a cushioning piece quilted within the fabric as taught by Delfs, because providing the additional layer within the quilted fabric adds to the cushioning effect of the mattress cover and the mattress system as a whole, making the bed more comfortable for a user (Col. 2, lines 48-58).
Regarding claim 2, Rabbany discloses wherein the sealing element 24 comprises a zipper 24 (Figure 1, paragraph 0024).
Regarding claim 3, Rabbany discloses wherein the one or more connector mechanisms 26 includes a first hook and loop section 26 (Figure 1, which discloses the connector mechanism portion on the backflap, paragraph 0014).
Regarding claim 4, Rabbany discloses wherein the backflap 22 is configured to fold over the first portion and to connect to a second hook and loop section 26 (see annotated Figure 1 above, and Figure 3 which shows a second Velcro section on the side portion to connect to the first Velcro section of the backflap, paragraph 0014).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rabbany in view of Michael and Delfs, and further in view of Rabbany et al. (U.S. Publication No. 2019/0000240).
Regarding claim 6, Rabbany discloses the subject matter as discussed above with regard to claim 1.  Rabbany does not disclose wherein the secure mattress casing is rectangular and does not disclose the backflap is located at a corner of the secure mattress casing.
Rabbany et al. teach wherein the secure mattress casing 20 is rectangular (Figure 1) and the backflap 30 is located at a corner of the secure mattress casing 20 (Figure 1 and Figure 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabbany so that the secure mattress casing is rectangular and the backflap is located at a corner of the secure mattress casing as taught by Rabbany et al., because the rectangular shape of the mattress casing is a routine selection of a known and common shape of mattress to cover with a casing, and the placement of the flap at the corner of the mattress is would merely amount to a non-critical rearrangement of parts that would not change the operation of the device.  In this regard, MPEP 2144 and In re Japikse.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rabbany in view of Michael and Delfs, and further in view of Goldberg (U.S. Publication No. 2012/0311785).
Regarding claim 8, Rabbany discloses the subject matter as discussed above with regard to claim 1.  Rabbany further discloses wherein the sealing element includes a slider 24 (Figure 1, paragraph 0024).  Rabbany does not disclose that the backflap includes a pocket for receiving the slider.
Goldberg teaches a pocket 450 for receiving the slider 120 (Figure 8; paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabbany with the backflap including a pocket for receiving the slider as taught by Goldberg, as the pocket of Goldberg receives the slider at the terminal end of the slider, and the terminal end of the slider of Rabbany is located on the backflap, because the pocket of Goldberg provides further protection for the connection between the zipper slider and the mattress case (paragraph 0074).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Michael in view of Polenick (U.S. Publication No. 2015/0190002), and further in view of Delfs.
Regarding claim 10, Michael discloses a secure mattress casing 10 for securely enclosing a mattress, the secure mattress casing comprising:  a top portion 12 configured to fit over a top portion of a mattress; a bottom portion 14 configured to fit over a bottom portion of the mattress; one or more side portions 16 configured to fit over one or more side portions of the mattress (paragraph 0026 discloses a mattress; figure 1); a first sealing element 62 attached to at least one of the one or more side portions 16, and configured to open and close the secure mattress casing (Figure 4 and 1), the first sealing element 62 having a terminal gap 60 at a terminal end of the sealing element 62 (paragraph 0035, Figure 4); a backflap configured to prevent bugs from reaching the mattress via the terminal gap, 86 and 88 wherein the backflap In re Swinehart, 169 USPQ 226 (CCPA 1971).
Michael does not disclose a second sealing element affixed to the upper backflap portion and to the lower backflap portion, and configured to open and close the backflap by connecting and disconnecting the upper backflap portion to the lower backflap portion.
Polenick teaches a second sealing element 42 affixed to the upper backflap portion and to the lower backflap portion, and configured to open and close the backflap 14 by connecting and disconnecting the upper backflap portion to the lower backflap portion (see Figure 3, where mattress cover 14 has portions above and below the sealing mechanism 42, Figure 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michael with a second sealing element affixed to 
Additionally, Rabbany, as modified, does not explicitly disclose a cushioning piece quilted within the fabric.
Delfs teaches a cushioning piece 32 quilted within the fabric 30 (Figures 2 and 3, Col. 2, lines 28-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Rabbany, as modified, with a cushioning piece quilted within the fabric as taught by Delfs, because providing the additional layer within the quilted fabric adds to the cushioning effect of the mattress cover and the mattress system as a whole, making the bed more comfortable for a user (Col. 2, lines 48-58).
Regarding claim 11, Michael, as modified, discloses the subject matter as discussed above with regard to claim 10.  Michael, as modified, further discloses wherein the first sealing element comprises a zipper (see Michael, Figure 1 and 4).
Regarding claim 12 Michael, as modified, discloses the subject matter as discussed above with regard to claim 10.  Michael, as modified, further discloses wherein the second sealing element comprises a zipper 42 (see Polenick, Figures 1 and 3).
Regarding claim 13, Michael, as modified, discloses the subject matter as discussed above with regard to claim 10.  Michael, as modified, further discloses wherein the first sealing element terminates at an end 60 (see Michael, Figure 4).
Regarding claim 14, Michael, as modified, discloses the subject matter as discussed above with regard to claims 10 and 13.  Michael, as modified, further discloses wherein the second sealing element begins at the end of the first sealing element (see Michael, Figures 3 and 4, where the backflap has its free end opposite end 60, and see Polenick, Figure 1, where the zipper 42 starts where the outer zipper ends).
Regarding claim 15, Michael, as modified, discloses the subject matter as discussed above with regard to claim 10.  Michael, as modified, further discloses wherein the one or more connector mechanisms includes a hook and loop section (see Michael, paragraph 0037, Figure 3).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Michael in view of Polenick and Delfs, and further in view of Rabbany et al.
Regarding claim 16, Michael, as modified, discloses the subject matter as discussed above with regard to claim 10.  Michael, as modified, further discloses wherein the secure mattress casing is rectangular (Figure 1).  Michael, as modified, does not disclose wherein the backflap is located at a corner of the secure mattress casing. 
Rabbany et al. teach wherein the secure mattress casing 20 is rectangular (Figure 1) and the backflap 30 is located at a corner of the secure mattress casing 20 (Figure 1 and Figure 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michael, as modified, so that the secure mattress casing is rectangular and the backflap is located at a corner of the secure mattress casing as taught by Rabbany et al., because the placement of the flap at the corner of the mattress is would merely amount to a non-critical rearrangement of parts that would not change the operation of the device.  In this regard, MPEP 2144 and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) are relevant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673